DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This second Non-Final Office Action is in response to 01/27/2022 Amendment.
Claims 1-2, 4-18, 20 are pending and examined.  Claims 3 and 19 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specification does not describe how “a second memory cell of the set of memory cells remains at a high level state” during write back of the mid-level or the low-level state of the first memory cell of the same word line as recited in claim 14, lines 8-10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,978,441 to Tanaka et al. (hereafter Tanaka) in view of US 5,949,270 to Saito (hereafter Saito).
Regarding independent claim 1, Tanaka teaches an apparatus, comprising: 
a memory cell coupled with a digit line and configured to store a high-level state, a mid-level state, and a low-level state (see FIG. 12); 
a first sense component coupled with a node (FIG. 21: SA0 coupled with node, which is output of transistor QCS); 
a second sense component coupled with the node (FIG. 21: SA1); 
a transistor coupled with the node and the digit line (FIG. 21: transistor QCS), and configured to transfer charge between the digit line and both the first sense component and the second sense component; 

a write-back component coupled with the first sense component and the second sense component (FIG. 21: comprising transistors Qcut, QP0, QN0, QP1, QN1, QP2), the write-back component configured to write the mid-level state or the FIG. 7: when the write back data 00, 01 or 10 based on the read data).
Tanaka does not teach the strike through limitations. 
	Saito teaches a threshold value compensation circuit comprising a second transistor coupled with a gate of the transistor and the node, the second transistor configured to compensate for a threshold voltage on the transistor (FIG. 2: transistor Q1 coupled between source/drain and gate of transistor QX). 
Since Tanaka and Saito are both from the same field of endeavor, the purpose disclosed by Saito would have been recognized in the pertinent art of Tanaka.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add transistor Q1 as suggested in Saito to transistor QCS of Tanaka in order to compensating for difference of threshold voltage between the memory and sense amplifier circuitries (see Saito, 1:8-30).
Regarding dependent claim 2, Tanaka teaches a second transistor coupled with the node and the digit line, the second transistor configured to isolate the first sense component and the second sense component from the digit line (FIG. 21: e.g. transistor QSW0).
Regarding dependent claim 4, Tanaka teaches a first reference line coupled with the first sense component, the first reference line configured to provide a first reference voltage to the first sense component (FIG. 21: Vref0 is provided to SA0).
Regarding dependent claim 5, Tanaka teaches a second reference line coupled with the second sense component, the second reference line configured to provide a second reference voltage to the second sense component, wherein the second reference voltage is different than FIG. 21: Vref1 is provided to SA1, wherein Vref1>Vref0 as shown in FIG. 6).
Regarding dependent claim 6, Tanaka teaches a word line coupled with the memory cell and configured to allow the transfer of the charge to the memory cell (FIG. 12: WL1).
Regarding dependent claim 7, Tanaka teaches a fourth transistor coupled with the node and the first sense component, the fourth transistor configured to selectively couple the first sense component with the node (FIG. 21: e.g. transistor QSW0 for coupling the node to SA0 with signal φSW active high as shown in FIG. 23).
Regarding dependent claim 8, Tanaka teaches a fifth transistor coupled with the node and the second sense component, the fifth transistor configured to selectively couple the second sense component with the node (FIG. 21: e.g. transistor QSW1 for coupling the node to SA1 with signal φSW active high as shown in FIG. 23).
Regarding dependent claim 9, Tanaka teaches wherein the write-back component is configured to write fewer than a total number of states configured to be stored in the memory cell (FIG. 12: because Cij is able to store only one of Vstorage values).
Regarding dependent claim 10, Tanaka teaches a third sense component coupled with the node and the digit line (FIG. 21: SA2).
Regarding dependent claim 11, Tanaka teaches a sixth transistor configured to store the high-level state to the memory cell by coupling the digit line with an inherent voltage source when the first sense component and the second sense component are isolated from the digit line (FIG. 21: transistor QN2 is turned on to store data 11 of the voltage source value back to the memory cell while transistors QN0 and QN1 are turned off).
Regarding dependent claim 12, Tanaka teaches a seventh transistor configured to couple the node with a local input/output line and with a voltage source that outputs a precharge voltage (FIG. 21: transistor Qpre).
Regarding dependent claim 13, Tanaka teaches an eighth transistor configured to couple the node with a second local input/output line and with a line configured to provide a reference voltage (FIG. 21: e.g. transistor QSW0 coupling the node to local input/output line Dr0, and line providing Vref0).

Allowable Subject Matter
Claims 16, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to independent claim 16: biasing a word line to a voltage level for writing the mid-level state or the low- level state to the memory cell, wherein biasing the word line stops writing the high-level state to the memory cell.
With respect to dependent claim 18: isolate the write-back component from the transistor, wherein determining to write the mid-level state or the low-level state to the memory cell occurs after the write-back component is isolated from the transistor.
With respect to dependent claim 20: bias a word line to a voltage level for writing the mid-level state or the low- level state to the memory cell, wherein biasing the word line stops writing the high-level state to the memory cell.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14, 16, 18 and 20 have been considered.
Allowable subject matter of claim 3 in 10/29/2021 Office Action has been withdrawn due to newly discovered reference, US 5,949,270 to Saito.  Claim 1 is currently rejected above with new ground of rejection.
Claim 14 is currently rejected above under 35 USC § 112, first paragraph.
Claims 16, 18 and 20 are in condition of allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

March 3, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        

/Richard Elms/Supervisory Patent Examiner, Art Unit 2824